United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SAN FRANCISCO VA MEDICAL CENTER,
San Francisco, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0605
Issued: October 27, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On March 9, 2021 appellant filed a timely appeal from a February 8, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 21-0605.1
On June 5, 2013 appellant, then a 57-year-old program assistant, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel syndrome due to
performing repetitive computer keyboarding while in the performance of duty. OWCP assigned
the present claim OWCP File No. xxxxxx885. On August 30, 2013 OWCP accepted the claim for
a temporary aggravation of bilateral carpal tunnel syndrome.2

1

The Board notes that following the February 8, 2021 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

Appellant has several prior claims before OWCP. Under OWCP File No. xxxxxx962, appellant filed a traumatic
injury claim (Form CA-1) on August 9, 2002 alleging that on that date she sustained injuries to her wrists, knees, and
left great toe when she tripped on a patient’s wheelchair footrest while in the performance of duty. By decision dated

Appellant stopped work on November 28, 2018. On December 23, 2018 she filed a claim
for compensation (Form CA-7) for disability from work for the period November 28 through
December 21, 2018. On January 4, 2019 appellant filed a claim for compensation (Form CA-7)
for disability from work for the period December 24, 2018 and continuing. By decision dated
February 13, 2019, OWCP denied her claims for wage-loss compensation, finding that causal
relationship had not been established. Appellant submitted a series of reconsideration requests.
By decisions dated May 22, 2019, July 25, 2019, April 13, 2020, OWCP denied modification.
In a statement received on December 31, 2020, appellant noted a recent worsening of left
carpal tunnel syndrome, left shoulder pain, and left knee pain. She attributed these symptoms to
sequelae of the August 9, 2002 employment incident and to overuse from favoring her right upper
extremity.
In a development letter dated January 4, 2021, OWCP informed appellant of the
deficiencies of her recurrence claim. It advised her of the type of factual and medical evidence
required and provided a questionnaire for her completion. OWCP afforded appellant 30 days to
submit the necessary evidence.
In a development letter of even date, OWCP noted that appellant had attributed her current
condition to the August 9, 2002 employment incident under OWCP File No. xxxxxx962. It
appended appellant’s August 9, 2002 traumatic injury (Form CA-1) claim form under OWCP File
No. xxxxxx962 and a copy of the October 12, 2006 decision denying the claim.
Appellant subsequently submitted additional medical evidence.
By decision dated February 8, 2021, issued under both OWCP File Nos. xxxxxx885 and
xxxxxx962, OWCP denied expansion of the claims to include left shoulder and left wrist
conditions and osteoarthritis of both knees as causal relationship was not established.
The Board, having duly considered this matter, finds that this case is not in posture for
decision.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between files. 3 For example, if a

October 12, 2006, OWCP accepted that the August 9, 2002 employment incident occurred as alleged, but denied the
claim finding that causal relationship had not been established. Under OWCP File No. xxxxxx706, appellant filed an
occupational disease claim (Form CA-2) on July 11, 2006 alleging right shoulder and right hand pain related to
residuals from the August 9, 2002 employment incident, and repetitive keyboarding and filing. OWCP denied the
claim by decision dated October 10, 2006. Under OWCP File No. xxxxxx052, appellant previously filed a traumatic
injury claim (Form CA-1) on May 7, 2009 for right shoulder, right hand, and right forearm injuries sustained while
performing repetitive computer keyboarding while in the performance of duty. On November 20, 2009 OWCP
accepted that claim for right shoulder impingement syndrome, carpometacarpal osteoarthritis of the right thumb,
acquired right trigger finger, and localized primary arthritis of the right forearm. In October 2017, OWCP
administratively combined OWCP File Nos. xxxxxx885 and xxxxxx052, with th e latter serving as the master file.
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required. 4
Under OWCP File No. xxxxxx962, appellant claimed injuries to both upper extremities
sustained on August 9, 2002 when she tripped and fell over a patient’s wheelchair foot rest.
Similarly, under OWCP File No. xxxxxx706, she claimed right shoulder and right hand conditions
related, in part, to sequelae of the August 9, 2002 employment incident.
Therefore, for a full and fair adjudication of appellant’s current claim, the case must be
returned to OWCP to administratively combine the current case record , OWCP File No.
xxxxxx885, with OWCP File Nos. xxxxxx962 and xxxxxx706.5 Following this and other such
further development as OWCP deems necessary, it shall issue a de novo decision.6
IT IS HEREBY ORDERED THAT the February 8, 2021 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this order of the Board.
Issued: October 27, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

Id.; G.R., Docket No. 21-0338 (issued June 29, 2021); M.E., Docket No. 21-0094 (issued May 27, 2021); L.M.,
Docket No. 19-1490 (issued January 29, 2020); L.H., Docket No 18-1777 (issued July 2, 2019).
5

Id.

6

R.G., Docket No. 19-1755 (issued July 7, 2020); G.R., supra note 4; M.E., supra note 4.

3

